Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.200 Filed 02/26/21 Page 1 of 23




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT ALLEN SHUMATE,

        Plaintiff,                      Case No: 20-10856
                                        Judge David M. Lawson
v.                                      Magistrate Michael J. Hluchaniuk


CITY OF ADRIAN, a municipal entity,
and OFFICER JEREMY POWERS,
in his individual and official capacities,

        Defendants.

 Geoffrey N. Fieger (P30441)                 John J. Gillooly (P41948)
 David A. Dworetsky (P67026)                 Kathleen M. Griffith (P79921)
 FIEGER, FIEGER, KENNEY &                    GARAN LUCOW MILLER,
 HARRINGTON, P.C.                            P.C.
 Attorneys for Plaintiff                     Attorneys for Defendants
 19390 W. Ten Mile Road                      1155 Brewery Park Blvd., Ste.
 Southfield, MI 48075                        200
 248.355.5555                                Detroit, MI 48207
 d.dworetsky@fiegerlaw.com                   313.446.5501
                                             jgillooly@garanlucow.com
                                             kgriffith@garanlucow.com

               PLAINTIFF’S RESPONSE IN OPPOSITION TO
            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




{01077157.DOCX}
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.201 Filed 02/26/21 Page 2 of 23




I.    Overview.

        This is a straightforward excessive force case, with clear questions of fact

precluding summary judgment, arising out of an incident that occurred on September

27, 2019. Defendant Powers, an officer with the City of Adrian Police Department,

despite no active resistance by Plaintiff Robert Shumate, tased Mr. Shumate, and

then while on top of him, proceeded to tase him two additional times, knee him in

the ribs multiple times, and punch him multiple times in the back of his neck and

right side of his head. At no time did Mr. Shumate present a threat to Defendant

Powers, or anyone for that matter. Summary judgment is not warranted in this case

as to the excessive force claims against Defendant Powers, or as to the Monell claim

against the City of Adrian, as there is a question of fact concerning its ratification of

a history of issues with Defendant Powers while employed with the City of Adrian,

as well as with his previous employment.

II.     Counter-Statement of Facts.

        The entire incident is captured on video, which Plaintiff contends is sufficient

in and of itself to create questions of fact for a jury. A USB drive of this video will

be filed under separate cover by traditional manner should the Court permit, and will

be referred to herein as Exhibit 1. The facts set forth below are depicted in the

video, and further set forth within Defendant Powers’ Case Report. (Exhibit 2).




{01077157.DOCX}                             1
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.202 Filed 02/26/21 Page 3 of 23




        On September 27, 2019, at around 9:35 a.m., Defendant Powers pulled over

Amy Shumate, Plaintiff’s daughter, while driving along N. Main St. in Adrian. She

pulled into the CVS parking lot. He pulled her over because after running a random

check on the license plate, he saw that it did not match the vehicle. (Exhibit 3 –

Deposition of Defendant Powers, p. 36). Amy, pregnant at the time, called her

father to pick her up, and waited outside while Defendant Powers performed an

inventory of the vehicle contents.

        Plaintiff, Robert Shumate arrived at the CVS at around 9:57 a.m., and

recognized Defendant Powers from a previous encounter, when Plaintiff had an issue

with his neighbor concerning a tree encroaching his property. Defendant Powers

had already displayed an attitude with Robert’s pregnant daughter, when she simply

wanted to take a few items related to her upcoming physician visits out of the

vehicle. Indeed, Defendant Powers was reprimanded as a result of the way he treated

and spoke to her. (Id. at p. 60). In any event, he was clearly aggressive on this

morning and was immediately hostile with Mr. Shumate who was simply there to

pick up his daughter.

        Despite what his report indicates, Mr. Shumate, 61 years old, did not threaten

Defendant Powers and state “now you have a problem with me.” It was clearly a

question by Mr. Shumate to Defendant Powers. The video/audio speaks for itself.

Mr. Shumate exited his vehicle and Defendant Powers told him to get back in the


{01077157.DOCX}                            2
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.203 Filed 02/26/21 Page 4 of 23




vehicle and “leave.” (Exhibit 1 at 22:17). Mr. Shumate replied that he had done

nothing wrong, and had the right to be there while Defendant Powers finished the

vehicle inventory. Defendant Powers agreed that Plaintiff did indeed have the right

to be there and did not have to leave. (Exhibit 3, p. 42).

        At this point, and frankly, at any point, Defendant Powers could have simply

returned to Amy’s vehicle and this incident would never have occurred. However,

Powers was clearly looking to let off some steam, and continued to focus his

attention on Mr. Shumate. While Mr. Shumate was standing with his daughter

waiting from a distance of both his vehicle and his daughter’s vehicle, Plaintiff told

Powers to finish up with the vehicle so that they could leave. Powers said, “Don’t

tell me what to do.” (Exhibit 1 at 22:48).

        Mr. Shumate then walked over to his vehicle, which was precisely consistent

with the previous order/direction from Powers, that Mr. Shumate leave. (Id). He

testified:

                                                          49
                  22 Q. And despite that -- and so he's investigating a crime
                  23    and you decide that you're going to walk back to that
                  24    vehicle, your vehicle, correct?
                  25 A. Yeah, because he told me to leave.

                                                              50
                  1   Q.    You were going to go get into your vehicle and leave;
                  2        that was your purpose?
                  3   A.    Yes, I was. I was going to leave.
                  4   Q.    While your daughter was there?
                  5   A.    Yes, because I wasn't going to get in it with him. I
{01077157.DOCX}                                3
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.204 Filed 02/26/21 Page 5 of 23




                  6   wanted to leave to avoid the confrontation with that
                  7   officer. He stood over there glaring at me like --
                  8   after I got there like I was a victim or something.

(Exhibit 4 – Deposition of Plaintiff, pp. 49-50).

        Powers now told him not to get in the vehicle, and Mr. Shumate complied.

Defendant Powers started approaching Plaintiff, who was now clearly afraid of

Powers and put both of his hands up in the air and started slowly walking backwards.

(Exhibit 1 at 22:53). Powers started screaming at Mr. Shumate, and while Plaintiff

continued to slowly back away from Powers, with both hands up in the air and

visible, Powers pulled out his Taser and, with no warning, fired it at Plaintiff’s chest

area. (Id. at 23:05). Plaintiff fell backwards to the ground, and landed on the back

of his head and his back. Fortunately, he just missed striking the edge of the curb at

the CVS entrance. Not only was there no warning from Defendant Powers that he

was going to deploy the taser, but he never told Plaintiff that he was arresting him,

apparently for obstructing with his inventory of Amy Shumate’s vehicle.

        Powers jumped onto Plaintiff, who was truly in fear for his life, as his daughter

kept screaming that Plaintiff had health issues and to leave him alone. (Id). To be

clear, Defendant Powers is 5’8 and 225 pounds. (Exhibit 3, p. 10). Robert Shumate

is 5’10 and 145 pounds, and was on disability at the time of the incident. (Exhibit

4, p. 6-7). Nevertheless, Defendant Powers, while admittedly pressing his weight

down onto Plaintiff, fired the Taser two more times, punched Plaintiff in the


{01077157.DOCX}                             4
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.205 Filed 02/26/21 Page 6 of 23




neck/side of the head multiple times, and kneed Plaintiff in the abdomen multiple

times. Notably, though, Powers was able to set down his Taser and call for backup

while on top of Plaintiff and pressing his weight down on his back. (Exhibit 1 at

23:31).

        Powers’ credibility is entirely at issue, as his report indicates he applied back

hand and palm heel strikes. Amy Shumate’s testimony sets forth otherwise:

                                                          22
                  21 Q. Thank you. I'm going to read the last sentence that we
                  22    just went over. "I screamed to the officer that my dad
                  23    has medical problems, not to tase him. Then he dropped
                  24    my dad to the ground and started using more force on
                  25    him punching him in the face." Did you physically

                                                              23
                  1       observe the officer punch your dad in the face?
                  2    A. Yes, I did.
                  3    Q. Did you observe the officer punch your father in the
                  4       ribs?
                  5    A. Yes, I did.
                  6    Q. Did you observe the officer slam his head down?
                  7    A. Yes, I did.
                  8    Q. Was your dad at that point still refusing the commands
                  9       of the officer to get his hands up?
                  10   A. He couldn't do nothing. The officer was sitting on him
                  11       and he had his hands across his chest like this and
                  12       blocking his face.

(Exhibit 5 – Deposition of Amy Shumate, pp. 22-23).

        The following photograph, taken by Amy Shumate at the scene, further places

Defendant Powers’ credibility at issue, as it clearly depicts him about to deliver a

closed-fisted punch to Mr. Shumate as he lay helplessly on his back.
{01077157.DOCX}                              5
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.206 Filed 02/26/21 Page 7 of 23




        The report confirms that the back-up officer had no issues applying the

handcuffs to Plaintiff. (Exhibit 2 – Case Report). Plaintiff was taken to Promedica

Bixby emergency by Adrian Fire/EMS. (Exhibit 2).

        The Mission Statement of the Adrian Police Department states that it “will

work in partnership with the Community by responding to its needs in a professional

manner. Our commitment is that every citizen we work with will be treated with the

dignity and respect they deserve.”       (Exhibit 6 – Adrian Police Policies and

Procedure). “Officers shall use force in accordance with law and established

Departmental Policy.” (Id., Rule 1.54). Unnecessary force is prohibited; only such

force that is necessary to secure a prisoner is authorized. (Id., Rule 3.9).




{01077157.DOCX}                            6
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.207 Filed 02/26/21 Page 8 of 23




        The Taser policy states that “Officers shall not activate their Taser unless

it is necessary to do so . . . It is strictly forbidden to use the Taser in a manner in

which is punitive . . .” (Id., PP 1.3.4, III.7 and 9). Chief Vincent Emrick agreed that

Defendant Powers had other options than the use of the Taser to initially subdue Mr.

Shumate:

                  6 Q. And then separately there is a taser policy. Would
                  7    you agree with me that City of Adrian policy expressly
                  8    states that, "Officers should not activate their taser
                  9    unless it is necessary to do so"?
                  10 A. Your question was should not activate the taser unless
                  11    it is necessary to do so?
                  12 Q. Yes.
                  13 A. Yes, I agree with that.
                  14 Q. And we have already covered that Officer Powers had
                  15    other options other than use of the taser in order
                  16    subdue Mr. Shumate, correct?
                  17 A. Yes.

(Exhibit 7 – Deposition of Chief Emrick, p. 46).

        The Taser policy states that it should not generally be used against elderly

persons, and that the circumstances and seriousness of the offense should be

considered before deployment. Its use should also be avoided if a subject is likely

to receive a secondary injury resulting from a fall. (Exhibit 6, PP 1.3.9, IX.K,L and

M).

        Powers claims that he was somehow fearful of this 61-year-old, disabled, 145-

pound man, but it is undisputed by both Defendant Powers and Chief Emrick that



{01077157.DOCX}                              7
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.208 Filed 02/26/21 Page 9 of 23




Plaintiff was backing away from his vehicle, and slowly backing away from

Defendant Powers, at the moment he was tased. (Id. at 44; and Exhibit 3, p. 50).

        Adrian policies further set forth that Tasers should be used after soft empty

hand control has been unsuccessfully attempted. Circumstances indicating a higher

level of control is required must be articulated. (Exhibit 6, PP 1.3.9, IX.B). Officers

are required to consider the seriousness of the crime, size, age and weight of the

subject, the size, physical ability of the officer, weapons possessed by the subject,

and whether the subject can later be recaptured. (Id., PP 1.3.1 B.1 and 2).

        Again, the video itself presents questions of fact as to Plaintiff’s excessive

force claims. The initial tasing of Plaintiff, and the subsequent two tasings, and

multiple punches and knee strikes by Defendant Powers are independent actions that

each, when considered on their own, constitute cognizable claims of excessive force.

A jury could certainly conclude from the video that Powers was “on edge” for the

entire traffic stop, including in his interactions with Amy Shumate. A jury could

certainly conclude that it was Defendant Powers used excessive force when he

unnecessarily escalated this situation, and that Plaintiff first tried to leave the scene

as initially instructed, and then was tased when he was trying to deescalate the

situation himself by backing slowly away from Defendant Powers with his hands

up.




{01077157.DOCX}                            8
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.209 Filed 02/26/21 Page 10 of 23




III.    Argument.

        A.        Standard of Review.

        Summary judgment is appropriate “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as

to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c). In Copeland v Machulis, 57 F3d 476 (6th Cir. 1995), the court

set forth the standard for deciding a motion for summary judgment:

        The moving party bears the initial burden of establishing an absence of
        evidence to support the nonmoving party’s case. Once the moving party
        has met its burden of production, the nonmoving party cannot rest on
        its pleadings, but must present significant probative evidence in support
        of the complaint to defeat the motion for summary judgment. The mere
        existence of a scintilla of evidence to support plaintiff’s position will
        be insufficient; there must be evidence on which the jury could
        reasonably find for the plaintiff.

Copeland, 57 F.3d at 478-79 (citations omitted). “In deciding a motion for summary

judgment, the court views the factual evidence and draws all reasonable inferences

in favor of the nonmoving party.” McLean v 988011 Ontario Ltd., 224 F.3d 797,800

(6th Cir. 2000).

        The standard for determining whether summary judgment is appropriate is

“whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.”

Amway Distributors Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th

Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

{01077157.DOCX}                            9
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.210 Filed 02/26/21 Page 11 of 23




The evidence and all reasonable inferences must be construed in a light most

favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).

        A fact is material for purposes of summary judgment if proof of that fact

would have the effect of establishing or refuting an essential element of the cause of

action or a defense advanced by the parties. Kendall v. Hoover Co., 751 F.2d 171,

174 (6th Cir. 1984). A dispute over a material fact is genuine “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248.

        Therefore, “Summary judgment is appropriate if the evidence, when viewed

in the light most favorable to the nonmoving party, shows that there is no genuine

issue of material fact such that the moving party is entitled to judgment as a matter

of law.” Totes Isotoner Corp. v. Int'l Chemical Workers Union Council/UFCW

Local 664C, 532 F.3d 405, 410 (6th Cir. 2008). However, “The judge is not to weigh

the evidence and determine the truth of the matter, but rather determine whether

there is a genuine issue for trial.” Id. at 411.

        B.        Genuine Issues of Material Fact Clearly Exist as to Whether
                  Defendant Powers Used Excessive Force.

        Plaintiff has properly pleaded, and has presented sufficient evidence from

which a reasonable juror could conclude in Plaintiff’s favor as to his excessive force

claims. 42 U.S.C. § 1983 provides a cause of action for the deprivation of any rights,
{01077157.DOCX}                            10
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.211 Filed 02/26/21 Page 12 of 23




privileges, or immunities secured by the United States Constitution and laws of the

United States. Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498, 110 S. Ct. 2510, 110

L. Ed. 2d 455 (1990)(quoting 42 U.S.C. § 1983). Section 1983 is not itself a source

of substantive rights, but instead provides a method for vindicating federal rights

elsewhere conferred. Graham v. Connor, 490 U.S. 386, 393-94, 109 S. Ct. 1865,

104 L. Ed. 2d 443 (U.S. 1989). When government officials abuse their offices,

“action[s] for damages may offer the only realistic avenue for vindication of

constitutional guarantees.” Harlow v. Fitzgerald, 457 U.S. 800, 814, 102 S. Ct.

2727, 73 L. Ed. 2d 396 (1982).

        To state a claim under 1983, a plaintiff must allege two essential elements: 1)

that a right secured by the Constitution or laws of the United States has been violated,

and, 2) that the alleged violation was committed by a person acting under color of

state law. West v. Atkins, 487 U.S. 42, 48, 108 S. Ct. 2250, 101 L. Ed. 2d 40 (U.S.

1988). The Fourth Amendment provides, “The right of the people to be secure in

their persons . . . against unreasonable searches and seizures, shall not be violated.”

        To state a claim for excessive force as an unreasonable seizure under the

Fourth Amendment, a plaintiff must show that a “seizure” occurred and that it was

unreasonable. Brower v. Cty. of Inyo, 489 U.S. 593, 599, 109 S. Ct. 1378, 103 L.

Ed. 2d 628 (1989). “A seizure occurs where, in view of all the circumstances

surrounding the incident, a reasonable person would have believed that he was not


{01077157.DOCX}                            11
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.212 Filed 02/26/21 Page 13 of 23




free to leave.” Smoak v. Hall, 460 F.3d 768, 778 (6th Cir. 2006), citing United States

v. Mendenhall, 446 U.S. 544, 554, 100 S.Ct. 1870, 64 L.Ed.2d 497 (1980).

        A proper analysis of Fourth Amendment reasonableness focuses on the “facts

and circumstances of each particular case, including the severity of the crime at

issue, whether the suspect poses an immediate threat to the safety of the officers or

others, and whether he is actively resisting arrest or attempting to evade arrest by

flight.” Graham, 490 U.S. at 396.

        The central legal question is whether a reasonably well-trained officer in

defendant’s position would have known that the force used was unreasonable in the

circumstances. Sova v. City of Mt. Pleasant, 142 F.3d 898, 903 (6th Cir. 1998).

Whether the force used in a particular case was excessive is an issue for the jury

when reasonable minds can differ. Fisher v. City of Memphis, 234 F.3d 312,

317 (6th Cir. 2000).

        And when, as here, a plaintiff claims that excessive force was used multiple

times, “the court must segment the incident into its constituent parts and consider

the officer's entitlement to qualified immunity at each step along the way.” Wright

v. City of Euclid, Ohio, 962 F.3d 852, 865 (6th Cir. 2020)

        While it is true that police have “the right to use some degree of physical

coercion or threat thereof to effect it.” Graham v. Connor, 490 U.S. 386, 396, 109

S.Ct. 1865, 104 L.Ed.2d 443 (1989), in determining whether the use of force in


{01077157.DOCX}                          12
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.213 Filed 02/26/21 Page 14 of 23




effecting an arrest is excessive in violation of the Fourth Amendment, we must

determine “whether the officers’ actions [were] ‘objectively reasonable’ in light of

the facts and circumstances confronting them, without regard to their underlying

intent or motivation.” Id. at 397, 109 S.Ct. 1865. This inquiry assesses

“reasonableness at the moment” of the use of force, as “judged from the perspective

of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Goodwin v. City of Painesville, 781 F.3d 314, 321 (6th Cir. 2015)

(quoting Graham, 490 U.S. at 396, 109 S.Ct. 1865).

        The bottom-line inquiry is “whether the totality of the circumstances justifies

a particular level of force.” Coffey v. Carroll, 933 F.3d 577, 588 (6th Cir. 2019)

(citing Mitchell v. Schlabach, 864 F.3d 416, 421 (6th Cir. 2017)). The three factors

from Graham guide this analysis. Balancing these factors, and viewing the record

in the light most favorable to Plaintiff, a reasonable juror could conclude that Powers

used excessive force both when he initially tased Plaintiff, and subsequently when

he deployed his taser two more times and punched and kneed him repeatedly while

holding him down on the ground with great force with his weight.

        Defendants’ contention that Plaintiff’s active resistance constituted a

justifiable basis for the force used by Powers is simply incorrect. Plaintiff disputes

that he was actively resisting arrest, as that term is defined under law. Nevertheless,

even if his behavior constituted active resistance, Defendant Powers’ use of the taser


{01077157.DOCX}                            13
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.214 Filed 02/26/21 Page 15 of 23




initially upon Plaintiff was contrary to Adrian policy. Tasers are not to be used

unless “necessary,” and a reasonable juror could decide that it was not necessary to

use it in this case. Plaintiff could have been subdued by other means, as conceded

by Chief Emrick, if Powers insisted upon doing so. Plaintiff maintains he could have

simply gone back to Ms. Shumate’s vehicle and finished his task at hand.

        Tasers are not to be used on the elderly. Age and health, as well as the physical

ability of the officer are factors that need to be considered by the officer, per Adrian

policy. Plaintiff was slowly walking backwards away from Defendant Powers and

away from his vehicle (the apparent source of “fear”) at the time of the initial

deployment of the taser. Plaintiff had his hands open and arms in the air. Plaintiff

was headed backwards toward a curb, a factor that must be considered per Adrian

policy.

        Dr. Aaron Westrick is an expert witness concerning police policy and

procedure issues, and will opine at trial that Defendant Powers’ use of force was

excessive. (Exhibit 8 – Declaration and Report of Dr. Westrick). He will opine

that Powers forcefully escalated the situation by his use of paraverbal

communication, competing orders/demands, use of weaponry (TASER) and not

utilizing other common de-escalation techniques.

        He opines that Officer Powers gave conflicting orders/direction to Mr.

Shumate, that Mr. Shumate was retreating (walking backwards) away from Officer


{01077157.DOCX}                             14
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.215 Filed 02/26/21 Page 16 of 23




Powers (and his truck) as ordered by the Officer, and that Officer Powers then

escalated his use-of-force by using his taser and shocking him to the pavement on

his back. Officer Powers then delivered what he described as open-handed blows to

Mr. Shumate while Plaintiff was on the ground/pavement on his right side with the

TASER barbs lodged in the front of his body crying in pain. Therefore, he concludes

that “Officers Powers' use-of-force was outside of Adrian Police Policies (Use-of-

Force, Authorized Weapons, TASER), and his delivery of blows to Mr. Shumate

was excessive contrary to accepted police practice given that Mr. Shumate was on

the ground TASED and incapacitated with a much heavier Officer Powers on top of

him.” (Id).

        However, whether Plaintiff was “actively resistant” is in dispute and for a jury

to decide. As Dr. Westrick describes the facts according to Defendant, “While on

the ground, Officer Powers interpreted Mr. Shumate's action of putting ‘his legs

underneath him’ as active resistance, Powers continued to use his ~230 body to press

down ~140 lb. Shumate believing he was trying to get-up. Officer Powers then re-

energized his TASER to deliver a (drive) stun, delivering the stun to a prone Mr.

Shumate. When Mr. Shumate was on his back and on the pavement/ground, Officer

Shumate struck him with a series of knee strikes to the abdomen and then hand

strikes to Shumate's right brachial plexus nerve, then more knee strikes to Shumate's

left leg. Mr. Shumate who was incapacitated and on the ground was battered by


{01077157.DOCX}                            15
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.216 Filed 02/26/21 Page 17 of 23




Officer Powers' series of strikes and drive stuns (2x's).”

        He concludes that “the actions of Officer Powers clearly violate department

policies, legal standards, best practices, and the Michigan Commission on Law

Enforcement Standards Subject Control Continuum. (Please note the Adrian Police

Department Use-of-Force policy and the MCOLES Subject Control Continuum are

similar.)” (Id).

        He will testify at trial that:

        Use of weaponry (TASER) to control a retreating citizen (Passive
        Resistant and/or Active Resistant) is (generally) prohibited and is
        restricted by Adrian Police Department Policies, Use-of-Force,
        Authorized Weapons, and TASER. The escalation of force used on Mr.
        Shumate was not reasonable given the severity of the suspected (peace
        violation) crime, and the actual (very minimal if any) threat to the
        public and officer. Disturbing the peace through profane speech is not
        a violent personal crime even when called "active resistance." (Any
        action by a subject that attempts to prevent an officer from gaining
        control of the subject, (e.g., pulling/pushing away, blocking, etc.)).
        Appropriate law enforcement control measures in this incident did not
        include the use of weaponry TASER that was deployed/stunned three
        times. The use-of-force was not reasonable (Use-of-Force Policy), not
        necessary (TASER Policy) and was indiscriminate- without careful
        judgement- (Authorized Weapon Policy).

         Plaintiff was apparently being arrested, although never told that he was being

placed under arrest, for obstructing with the inventory of Amy Shumate’s vehicle.

A jury could easily conclude that this is not as serious crime, especially as Powers

concedes that he knew where Amy Shumate lived, had no intention of taking her to

jail, and could have processed this inventory at any time. (See e.g., Goodwin v. City


{01077157.DOCX}                           16
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.217 Filed 02/26/21 Page 18 of 23




of Painesville, 781 F.3d 314, 322 (6th Cir. 2015) (“A jury could conclude that

disorderly conduct is not a ‘serious’ crime when determining whether an officer used

excessive force in effecting the arrest for that crime.”).

        As to the second factor, Plaintiff presented no threat to Defendant Powers, or

anyone, at the time he initially deployed the taser, and certainly at the time he had

already been tased to the ground and Defendant Powers was on top of him greatly

exceeding the weight of Plaintiff. The video certainly sets forth a question of fact

for a jury to decide what, if any, threat Plaintiff posed to Defendant Powers or others.

Again, he was slowly walking away backwards from Defendant Powers, with his

hands open and arms up in the air, and away from his vehicle.

As to the third factor, there is a question of fact for the jury to decide as to whether

Plaintiff was actively resisting. Prior to the initial tasing, Plaintiff was merely

backing away slowly from Defendant Powers. “If there is a common thread to be

found in our caselaw on this issue, it is that noncompliance alone does not indicate

active resistance; there must be something more.” Eldridge v. City of Warren, 533

F. App'x 529, 535 (6th Cir. 2013) (emphasis added). As in Eldridge, Plaintiff

maintains that he was the one trying to de-escalate the situation by first, trying to

leave, and second, walking slowly away from Defendant Powers. Defendant Powers

is the one who escalated the situation.

        Dr. Westrick will testify that Officer Powers used excessive force during this


{01077157.DOCX}                            17
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.218 Filed 02/26/21 Page 19 of 23




incident, including his failure to communicate and de-escalate a peace disturbance.

His use of force was excessive in applying a TASER 3x's to control Plaintiff,

whether confronted with Inactive Resistance, Passive Resistance or Active

Resistance. (Exhibit 8). “The use of a TASER 3x's during this incident was outside

of legal bounds, department polices (TASER and Use-of-Force), and overall subject

control. Officer Powers also struck Mr. Shumate excessively while he was on the

ground. Officer Powers' actions in this incident and history exhibit his disregard for

his peace officer status. Police officers (in uniform) utilize force/authority by their

very presence and verbal communication.” (Id).

        Therefore, the three Graham factors, when viewed favorably to Plaintiff,

require that the Court deny Defendants’ motion as to Plaintiff’s excessive force

claims. An excessive-force claim will not fail simply because the plaintiff did not

suffer serious injury, but may succeed “even where the physical contact between the

parties did not leave excessive marks or cause extensive physical damage.” Ingram

v. City of Columbus, 185 F.3d 579, 597 (6th Cir. 1999). “In determining whether

there has been a violation of the Fourth Amendment, we consider not the extent of

the injury inflicted but whether an officer subjects a detainee to gratuitous

violence.” Miller v. Sanilac Cty., 606 F.3d 240, 252 (6th Cir. 2010).

        Defendant Powers is not entitled to qualified immunity. The question of

whether qualified immunity is warranted involves a two-step inquiry: (1) Whether


{01077157.DOCX}                           18
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.219 Filed 02/26/21 Page 20 of 23




the facts, considered in the light most favorable to the plaintiff, demonstrate a

constitutional violation; and (2) Whether the constitutional right is clearly

established. Saucier v. Katz, 533 U.S. 194, 200-201, 121 S. Ct. 2151, 150 L. Ed. 2d

272 (2001).

        Although the “right to make an arrest ... necessarily carries with it the right to

use some degree of physical coercion or threat thereof to effect it,” Graham, 490

U.S. at 396, 109 S.Ct. 1865, we have held that “[c]ases in this circuit clearly establish

the right of people who pose no safety risk to the police to be free from gratuitous

violence during arrest.” Ruemenapp, supra, at 813, citing Shreve v. Jessamine Cty.

Fiscal Court, 453 F.3d 681, 688 (6th Cir. 2006).

        For these reasons, summary judgment is also not warranted as to his

state-law claims. Plaintiff, again, contends that the video evidence alone creates a

question of fact as to his state law claims. Nevertheless, because summary judgment

is improper as to his excessive force claims, likewise, summary judgment is

improper as to his state-law claims. See e.g., Wright, at 878.

        C.        Genuine Issues of Material Fact Clearly Exist as to Plaintiff’s
                  Monell Claim.

                  Defendant Powers and Chief Emrick concede that Defendant Powers

has had a history/pattern of behavioral issues, both with the City of Adrian and with

his previous employment at Ingham County. (See e.g. Exhibit 3, pp. 12-15; Exhibit

7, p. 18). Chief Emrick stated in his report that Officer Powers has a lengthy of
{01077157.DOCX}                             19
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.220 Filed 02/26/21 Page 21 of 23




history with dispatch and radio traffic, 15 citizen complaints over three years, seven

incidents that actually resulted in some form of discipline, requiring counseling

and suspensions. Emrick concedes that seven incidents requiring discipline is

“high.” (Exhibit 7, p. 28). He goes on to testify that Powers demonstrated a pattern

of behavior where he aggravated situations. (Id. at p. 29).

        Dr. Westrick will testify at trial that the Adrian Police Department failed to

address Officer Powers’ aggression and use-of-force violations by failure to train,

supervise and progressively discipline, exhibiting an indifference to citizens.

(Exhibit 8). “The Adrian Police Department's failure to recognize the pattern of

behavior where Officer Powers aggravates situations, and uses excessive force,

accumulated with the excessive use-of-force and battery and subsequent injuries of

Robert Shumate, a 140 lb. 61 year old.” (Id).

        The Internal Investigation concluded in the Outcome section: "In
        reviewing Ofc. Powers incidents a pattern of behavior emerges where
        he aggravates situations by the way he treats those involved. His
        behavior is similar for both internal (coworkers, prosecutors,
        dispatchers) and external (citizens, arrested parties) customers. It was
        communicated to Ofc. Powers that of the obstruction cases reviewed it
        may not have been necessary to use force on the person if he exhibited
        patience or otherwise treated them with respect." Further stating, "5 day
        suspension without pay, loss of FTO designation, and training in de-
        escalation." The report also cited past "minor discipline" along with
        three examples failure to "get along" with others, an excessive use-of-
        force incident, and indicates 15 prior citizen complaints over a three
        year span with 7 of them resulting in minor discipline. Through the
        review of this case, I noted there was no separate Use-of- Force Report
        submitted. Use-of-Force reporting forms are utilized to track force
        incidents and identify problematic officers who use force to excess or
{01077157.DOCX}                            20
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.221 Filed 02/26/21 Page 22 of 23




        too often. Utilizing this reporting system (as indicated in Adrian Police
        Force Reporting Policy) would assist the department in identifying
        Officers like Powers and would assist in department intervention before
        aggravating and excessive force incidents take place. The totality of
        this circumstance exhibits excessive force and policy/practice issues
        with both Officer Powers and the Adrian Police Department

(Id).

He therefore concludes that Adrian just did not enforce and practice its own rules

over a prolonged time. (Id).

        “A plaintiff can establish municipal liability by showing that the municipality

ratifies the unconstitutional acts of its employees by failing to meaningfully

investigate and punish allegations of unconstitutional conduct.” Wright, supra, at

882, citing Leach v. Shelby Cty. Sheriff, 891 F.2d 1241, 1247–48 (6th Cir. 1990).

        That is precisely what happened here. Defendant Powers’ history is conceded.

Wright is precisely on point. In that case, the Plaintiff argued that the Chief’s failure

to investigate numerous claims of excessive force amounted to ratification of

unconstitutional acts by a final decision-maker. The Court determined that was a

question for the jury. Similarly, here, a jury should decide Plaintiff Shumate’s

Monell claim against the City of Adrian.

IV.     Conclusion.

        This Court should deny Defendants’ motion for summary judgment, and let a

trier of fact weigh credibility and make the appropriate findings of fact.



{01077157.DOCX}                            21
Case 2:20-cv-10856-DML-EAS ECF No. 29, PageID.222 Filed 02/26/21 Page 23 of 23




        WHEREFORE, Plaintiff respectfully requests that this Honorable Court

DENY Defendants’ Motion for Summary Judgment, and award Plaintiff any and all

costs it deems justified.

                                    Respectfully submitted,

                                     FIEGER, FIEGER, KENNEY
                                    & HARRINGTON, P.C.

                                    By: /S/ David A. Dworetsky
                                    GEOFFREY N. FIEGER (P30441)
                                    DAVID A. DWORETSKY (P67026)
                                    Attorneys for Plaintiff
                                    19390 West Ten Mile Road
                                    Southfield, Michigan 48075
Dated: February 26, 2021            (248) 355-5555




{01077157.DOCX}                       22
